 

Disk, Woes . me fa
‘ 4 ine Cour — =3 DIST, |
ated Ae Arar united Stakes foucshouse DENVER, COL Opa Court
GOI IT Sheek, COom KVOS | DEC j
Denver, Co. Forse L8 2019
JEFFRE

 

 

ted

Vi —___
Steve Reams weld Canty sheciFk and Pe pm
Degurics of te weld Covaty SheeiGRS oF Ce

a
y ees

  
  

 

icy Ww. FIC “Tose Nemwer! 13 19-Cv- 03233

 

Timathy \N- Fiey #
Wed Coun) So

ZMOCO" Shree “
Cecrey, CO. $031

Pas
Paes
A

 

 

Mol Low: Ceevestiny Cock o.cder.
LD, Timotry rem fe VoinilS , heey do Cespecttully
Ceguest this honorable Courk to issue a Court ofderDi (acting
the détendant 40 immediatly Valingyigh ov true cad unaltered
Copy ok the Odministetive note Gran as The Gee Pas" do

ZL This honowwie Court and 2.2 The plalaice Timothy beens ,

T \eove this Vactihy vine 23% oF Decemvoéerand! Fee
Tr wild ve artered Of Deskcoyed.

Res peck cully Sob mitted this 15 day ok December Zo aS
- a= het 132.96
eZ Timctiy boobs 12Z 494
eh Wild Govnty Fo (
Tle Ft 200 “O" Steet
Cuteley lo. Fob3l

 

Dabe- 12-13-44

 

 

 

 

 
Cech Veco OF Semuice. |
i

o£ Nee 7 do CekS that on trig Dake’ Dea Yo
Zolt Oo tue and accerale Copy of +hids Motion)
: An OMeEC was mailed fo |

 

 

the Dererdant G)* * Se Renney she et °

the Deg kes ok tre \Nelb Count Sreci Kes oi
At the Fallovoiny address: T85a"0 Sheak, Geely fon

 

 

 

 

Fole3|_
oy Placing it im the Mack
trroog the legal Mail System of the weld County Seu |

CFimoty ha ths

 

Dake Dee 13, Zol4

Fimatey Gres * 132494
WAUNAN

Zilo“o"Ssheet

Cuvee (o- Fob3 |

 

™ ; :
rr we meee

Tienath

Inmate
Weld County Jail
2110 “O” Street

Greeley, CO 80631

Kens

Name #132494

 

a EA U.S. POSTAGE >> PITNEY BOWES
py:
x (4 ay oe ner

0
LEG AL gree zr £0591 § 000,50
; : 0000335769DEC 16 2019

Ceci of the Courr
D\eved fy, Kecey Unixed Strokes Courk nose
Ao\ \q* Streex, oom Alo
Derves,Ce. 8294

  

 

> BOSSEeRoo Cong HygADpOUAAET AD Ho UDaben fe PE gE eN ye gye feed ye dy dedi pple

 

 

ak

ale a
